UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 26, 2013 Allegiant Travel Company (Exact name of registrant as specified in its charter) Nevada 001-33166 20-4745737 (State or other (Commission (I.R.S. Employer jurisdiction of File Number) Identification No.) incorporation) 8360 S. Durango Drive Las Vegas, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 851-7300 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. By letter dated June 26, 2013, John Redmond has resigned from the Board of Directors of Allegiant Travel Company (the “Company”) effective as of June 30, 2013. Mr. Redmond, who joined the Company’s Board in 2007, has no conflicts with the Company’s management or other board members. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Allegiant Travel Company has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 28, 2013 ALLEGIANT TRAVEL COMPANY By: /s/ Scott Sheldon Name: Scott Sheldon Title: Chief Financial Officer
